Citation Nr: 0808224	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  03-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a bilateral eye 
disability, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1970.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

Procedural history

In the March 2003 rating decision, service connection was 
granted for diabetes mellitus.  Service connection was denied 
for an eye condition, a heart condition, 
and hypertension.  The veteran perfected an appeal as to 
these thee issues.

In May 2004, the Board remanded these issues for further 
development.
A supplemental statement of the case (SSOC) was issued by the 
VA Appeals Management Center (AMC) in June 2006 which 
continued the previous denials of service connection for a 
heart disability, hypertension, and a right eye disability.  
The case was returned to the Board.

In October 2006, the Board granted the veteran's motion to 
advance his case on the Board's docket due to his advancing 
age.  38 C.F.R. § 20.900(c) (2007).

In November 2006, the Board remanded these three issues for 
further development.  The VA Appeals Management Center 
continued the previous denials of the veteran's claims in a 
November 2007 SSOC, and the case has again been returned to 
the Board.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.



Issue clarification

In a November 2006 decision, the Board denied service 
connection for a heart disability as secondary to the 
service-connected diabetes mellitus.  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2007).  That issue 
accordingly has been resolved.  Remaining is the issue of the 
veteran's entitlement to service connection for a heart 
disability on a direct basis.

Pursuant to the May 2004 and November 2006 remands, the RO in 
November 2006 wrote to the veteran and his representative and 
sought clarification on whether the veteran was claiming 
service connection for a bilateral eye disability or only a 
right eye disability.  Neither the veteran nor his 
representative has responded.  Given that a report of a June 
2006 VA examination reflects a diagnosis of a bilateral eye 
disability, specifically bilateral dry macular degeneration, 
the Board will assume that the veteran is seeking service 
connection for a bilateral eye disability.  

Issues no longer on appeal

The March 2003 RO rating decision also denied the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities.  That issue was remanded 
by the Board in May 2004.  In a January 2006 rating decision, 
service connection was granted for bilateral peripheral 
neuropathy of the lower extremities 10 percent disability 
ratings were assigned for each extremity, effective June 17, 
2002.  That matter accordingly has been resolved.  To the 
Board's knowledge, the veteran has not disagreed with the 
assigned rating or its effective date.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

A compensable rating for the veteran's service-connected 
bilateral hearing loss was denied in the March 2003 RO rating 
decision.  In a May 2004 decision, the Board granted a 10 
percent disability rating for bilateral hearing loss.  That 
issue accordingly has been resolved. In an August 2004 RO 
decision, an effective date of June 17, 2002 was assigned for 
the 10 percent disability rating for bilateral hearing loss.  
The veteran has not disagreed with the effective date of the 
10 percent disability rating.  See Grantham, supra.  


REMAND

For reasons expressed immediately below, the Board believes 
that the issues on appeal must be again remanded for further 
evidentiary development.

In its November 2006 remand, the Board directed the AMC to 
obtain records from the VA Medical Center in Greenville, 
South Carolina (the VAMC), in particular records dated from 
1972 to 1994.  The AMC wrote to the Greenville VAMC and 
requested such records.  The VAMC responded by sending 
records dated from 1997 to 1995.  It is unclear whether that 
facility searched for records dated from 1972 to 1994.  Such 
a search has to be conducted.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the VAMC in 
Greenville, South Carolina and request 
that facility to search its archives for 
treatment records pertaining to the 
veteran dated from 1972 to 1994.  The 
VAMC's response to this request should be 
documented in the claims file.  Any 
obtained treatment records should be 
associated with the veteran's claims 
file.  If no records are found, VBA 
should inform the veteran of its efforts 
to obtain such records.

2.  If any additional VA treatment 
records are obtained, the veteran's 
claims folder should be reviewed by the 
physician who conducted the June 2005 VA 
examination and provided a medical 
opinion in April 2007.  The physician 
should also review additionally obtained 
medical records from the Greenville VAMC 
in order to determine whether they impact 
his conclusion as to the relationship 
between the veteran's service-connected 
diabetes mellitus and hypertension and 
his conclusion as to the relationship 
between the veteran's heart disability 
and active service.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

If any additional VA treatment records 
are obtained and if the physician who 
conducted the June 2005 VA examination 
and provided the medical opinion in April 
2007 is unavailable, the veteran's claims 
folder should be made reviewed by a 
physician with appropriate expertise to 
render an opinion as to whether it is as 
least as likely as not that the veteran's 
service-connected diabetes mellitus 
caused or aggravated his hypertension and 
as to whether it is as least as likely as 
not that the veteran's atrial arrhythmia 
is directly related to his military 
service, to include the heart murmur 
found on a February 1967 physical 
examination.  If the reviewer deems it to 
be necessary, the veteran should undergo 
examination and/or diagnostic testing.  

3.  If it is deemed necessary by the 
evidence of record, and after undertaking 
any additional development it deems 
necessary, VBA should then review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

